Case 2:17-cv-02651-GMN-EJY Document 82-5 Filed 04/24/20 Page 1 of 2




                        Exhibit 5
          Case 2:17-cv-02651-GMN-EJY Document 82-5 Filed 04/24/20 Page 2 of 2



 1       DECLARATION OF SAMUEL CASTOR, ESQ., IN SUPPORT OF REPLY IN
       SUPPORT OF SWITCH, LTD.’S MOTION TO COMPEL THIRD-PARTY JONES
 2     LANG LASALLE TO PROVIDE REQUESTED DOCUMENTS IN RESPONSE TO
            OPPOSITION FILED BY THIRD-PARTY JONES LANG LASALLE
 3

 4            I, Samuel Castor, declare under penalty of perjury that the foregoing is true and correct:
 5            1.     I am Defendant Switch, Ltd.’s (“Switch”) Executive Vice President of Policy and
 6   Deputy General Counsel. I am also a counsel of record in this matter. I have knowledge of the facts
 7   stated herein and, if called to testify as a witness, I could and would competently testify as set forth
 8   below.
 9            2.     I make this Declaration in Support of Reply in Support of Switch, Ltd.’s Motion to
10   Compel Third-Party Jones Lang LaSalle to Provide Requested Documents in Response to
11   Opposition Filed by Third-Party Jones Lang LaSalle (ECF No. 71).
12            3.     Objection to the subpoena was not raised by JLL until this instant motion, several
13   months after the subpoena was propounded, and after Switch and JLL had already exchanged
14   extensive emails on October 30, 2019, and November 4, 2019, and had several meet and confer
15   discussions on the matter including on October 25, 2019.
16            4.     At no time during those extensive discussions was the jurisdictional concern raised
17   by JLL. Rather, it was not until after JLL saw the instant motion was about to be filed, that they raised
18   the objection via correspondence.
19            5.     Any value in the objection has been clearly waived during the months of meet and
20   confer (and months of delay tactics and smokescreen discussion implemented by JLL). Thus, this last
21   argument is a last-minute procedural ploy contrived to avoid any production in this matter and
22   obfuscate facts that will undoubtedly enlighten the trier of fact and support Switch’s claims.
23

24                                                    /s/: Samuel Castor
                                                     SAMUEL CASTOR
25

26

27

28

                                                         1
